DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 03/10/2021 has been entered.  Claims 1, 5, 9 and 13 have been amended; claims 3-4, 7-8, 11-12 and 15-16 were canceled in a previous amendment; and new claims 17-24 have been added.  Claims 1-2, 5-6, 9-10, 13-14 and 17-24 remain pending in the application.   The rejections of claim 1-2, 5-6, 9-10 and 13-14 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendments to claims 1, 5, 9 and 13.  The rejections of claim 1-2, 5-6, 9-10 and 13-14 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1, 5, 9 and 13.  

Response to Arguments
Applicant’s arguments with respect to allowability of new dependent claims 21-24 have been considered but are not persuasive.  These claims are rejected under 35 U.S.C. 112(a) as set forth in detail below.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 21-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	There is no support in Applicant’s specification as filed for the limitation “wherein the second BWP inactivity timer is running when the service cell is the PCell” as recited in claims 21-24.  Throughout Applicant’s specification, reference is made to conditions under which a BWP inactivity timer is stopped if running.  There are no references to the second BWP inactivity timer (i.e. second BWP inactivity timer associated with an active DL BWP of the SCell) running when the service cell is the PCell.
	
Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413